Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/736,502 filed on 01/07/2020.
Claims 1-5 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. EP19153722.4 filed on 01/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 line 3 recites the element “said authorization tickets”. The claim does not have a previous recitation of “said authorization tickets”, the claim previously introduced “pseudonymous authorization tickets” as  a result lacks of proper antecedent basis. Appropriate correction to “said authorization tickets” is required to ensure proper claim interpretation.
Regarding claim 1, claim 1 line 17, introduces the element “a pseudonymous authorization tickets”. The claims previously introduce the elements of “a pseudonymous authorization tickets” in line 1, and as a result, lacks proper antecedent basis. Appropriate corrections to “a pseudonymous authorization tickets” is required to ensure proper claim interpretation
Regarding claims 2-5, claims 2-5 are rejected as being dependent of claims 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lowekamp (U.S. Application US 20110289313 A1; Hereinafter “Lowekamp”) in view of Rodriguez et al. (U.S. Application 10853592 B2; Hereinafter “Rodriguez”), in view of Dekker et al. (U.S. Application US 7992211 B2; Hereinafter “Dekker”), and further in view of Loughlin-Mchugh et al. (U.S. Application 20160239653 A1; Hereinafter “Loughlin-Mchugh”).
Regarding claim 1, Lowekamp teaches a method for issuing pseudonymous authorisation tickets to nodes of a cooperative intelligent transport system (ITS), which nodes exchange messages, each of which is signed with one of said authorisation tickets, the method comprising (Lowekamp: para:[0017], “ there is provided a method for issuing tickets in a communication system comprising a plurality of nodes that are capable of establishing a communication connection between two or more clients, the method comprising”): 
a) receiving a ticket request from a node in an authorisation server of the ITS, which ticket request contains enrolment credentials of the requesting node, wherein the enrolment credentials are encrypted with a public key of an enrolment server of the ITS (Lowekamp: para [0064], Making the request: Client A first makes a request to the TGS asking for a ticket approving the connection with B. Client A may include in this request a user id and/or password. The user id may be associated with a user, a specific machine or both. In some embodiments, rather than including its password as part of the request, client A may include in the request an authenticator generated by applying a function to its password. The client also may include in the request the identity of the client terminal with which the connection is to be established”), and 
c) issuing, when the validation message is received in the authorisation server, a pseudonymous authorisation ticket to the requesting node (Lowekamp: para:[0075, “Generating the ticket: If the TGS finally determines that client A is authorized to establish the requested connection with client B it will generate a ticket authorizing this connection. The ticket will be designated as authorizing client A to contact client B, so that rather than just authorizing client A to establish a connection via a node of the communication system the scope of the authorization is limited to the specific end-points of the connection.”); 
Lowekamp does not explicitly teach sending a validation request containing the requesting node's enrolment credentials to the enrolment server; decrypting the enrolment credentials contained in the validation request with a respective private key in the enrolment server, conducting a validity check which is only passed when both the requesting node identified by the decrypted enrolment credentials and, for the requesting node, an account at an account server are enrolled with the enrolment server, and sending a validation message to the authorisation server;
In an analogous art , Rodriguez teaches sending a validation request containing the requesting node's enrolment credentials to the enrolment server (Rodriguez: column 5-6 line 62 fig. 6 “In embodiments, there may be provided a method of authenticating a bearer to a validator, the method comprising implementing by a digital identity system the following steps: receiving from a bearer an electronic message comprising a bearer key encrypted with a bearer wrapper key, wherein the message identifies:”);
b) decrypting the enrolment credentials contained in the validation request with a respective private key in the enrolment server, conducting a validity check which is only passed when both the requesting node identified by the decrypted enrolment credentials and, for the requesting node, an account at an account server are enrolled with the enrolment server (Rodriguez: column 6 line 5-12 “using the received message to retrieve the version of the bearer wrapper key from the identified storage location; using the located wrapper key to decrypt the received bearer key; using the decrypted bearer key to decrypt the bearer attribute, wherein the digital identity system is configured to render the decrypted bearer attribute available to a validator when authorized to do so by the bearer.”, “The user's credentials are then tested for validity before being marked as used”); and
sending a validation message to the authorisation server (Rodriguez: column 13 line 1-13 FIG. 6, “Provided the device and the bearer ID do indeed match the corresponding identifiers held in the second data store 33, the validation service 14b generates a sharing token S as requested together with a sharing encryption key Sk. A response comprising the fresh bearer credential cB′, the sharing token S and the sharing key Sk (or a link to a location at which the sharing key Sk is stored) is transmitted to a network address associated with the bearer S304b”);
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rodriguez into the method of Lowekamp to include sending a validation request containing the requesting node's enrolment credentials to the enrolment server; decrypting the enrolment credentials contained in the validation request with a respective private key in the enrolment server, conducting a validity check which is only passed when both the requesting node identified by the decrypted enrolment credentials and, for the requesting node, an account at an account server are enrolled with the enrolment server, and sending a validation message to the authorisation server because it will enhance the validation process and enhance the security of the system (Rodriguez: column 50 line 50-56);
Lowekamp in view of Rodriguez fails to teach in case the validity check is passed, incrementing a counter value of a counter assigned to said account and, repeating steps a) to c) until a predetermined charging period expires, and, upon expiry, sending, from the enrolment server to the authorisation server, a message containing said counter value and an identifier for said account.
In a analogous art, Dekker teaches in case the validity check is passed, incrementing a counter value of a counter assigned to said account (Dekker: column 3 line 1-15, “The product identifier corresponding to a product identifier in a stored entitlement that includes expiry information indicating that the entitlement has expired triggers the change to the second mode of operation. Thus, the counter is only initialised when needed. Because it is progressively adjusted, i.e. incremented or decremented towards a pre-determined value, and control words are only provided if the counter is at a value between the initial value and the pre-determined value, the extension of an or the expired entitlement(s) is for a limited period of use only.”) and 
d) repeating steps a) to c) until a predetermined charging period expires (Dekker: column 4 line 25-29 “Also, continuous operation is assured, since the provision of control words is stopped when the counter reaches the pre-determined value whilst the second mode still pertains”), and 
upon expiry, sending, from the enrolment server to the authorisation server, a message containing said counter value and an identifier for said account (Dekker: column 4 line 39-46, “According to another aspect, the system according to an example embodiment is characterised in that the authorisation device is configured to set the counter to an initial value to commence operation in the second mode upon receiving an entitlement control message including a product identifier corresponding to a product identifier in a stored entitlement that includes expiry information indicating expiry of the entitlement.”), 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Dekker into the modified method of  Lowekamp to include in case the validity check is passed, incrementing a counter value of a counter assigned to said account and, repeating steps a) to c) until a predetermined charging period expires, and, upon expiry, sending, from the enrolment server to the authorisation server, a message containing said counter value and an identifier for said account because it will help prevent the occurrence of long periods in which the encrypted digital data product cannot be accessed due to expired entitlements that could not be updated on time (Dekker: column 2 line 44-46 );
Lowekamp in view of Rodriguez, and further in view of Dekker dos not explicitly teach calculating, from the counter value received in the authorisation server, a charging request for the account identified by the received identifier, and sending the charging request to the account server for charging said account.
In an analogous art, Loughlin-Mchugh teaches calculating, from the counter value (contingent trust value) received in the authorisation server, a charging request (confidence value) for the account identified by the received identifier (Loughlin-Mchugh: Para: [0576-0577]  “a contingent trust value associated with that entity is used to calculate the confidence value.”, “The contingent trust value may be dependent on usage of the digital profile by the multiple entities in one or more authentication process.”), and 
sending the charging request to the account server for charging said account (Loughlin-Mchugh: para: [0577-0078], “ The contingent trust value may be dependent on usage of the digital profile by the multiple entities in one or more authentication process. The identity management code may be operable to update the digital profile on receipt of further data items, and wherein the allocated confidence value is changed when the profile is updated.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Loughlin-Mchugh into the modified method of Lowekamp to include calculating, from the counter value received in the authorisation server, a charging request for the account identified by the received identifier, and sending the charging request to the account server for charging said account because it will provide a secure architecture for communication between components of the system(Loughlin-Mchugh: para [0049]); 
Regarding claim 2, Lowekamp in view of Rodriguez, in view of Dekker and further in view of  Loughlin-Mchugh  teaches the independent claim 1. Lowekamp additionally teaches wherein the account at the account server is enrolled with the enrolment server for more than one node (Lowekamp: “[0024] The communication system may be arranged such that each client terminal operating in the system is allocated one or more nodes by means of which the client terminal may establish a communication connection, the method further comprising the first client requesting from the ticket-issuing service a ticket authorizing it to establish a communication connection by means of one or more of the nodes allocated to a client terminal associated with the first client.”).
Regarding claim 3, Lowekamp in view of Rodriguez, in view of Dekker and further in view of  Loughlin-Mchugh teaches the independent claim 1. Lowekamp additionally teaches wherein the account at the account server is enrolled with the enrolment server for a single node (Lowekamp: “[0024] The communication system may be arranged such that each client terminal operating in the system is allocated one or more nodes by means of which the client terminal may establish a communication connection, the method further comprising the first client requesting from the ticket-issuing service a ticket authorizing it to establish a communication connection by means of one or more of the nodes allocated to a client terminal associated with the first client.”).
Regarding claim 4, Lowekamp in view of Rodriguez, in view of Dekker and further in view of  Loughlin-Mchugh teaches the independent claim 1. Rodriguez teaches wherein step c) further comprises storing the received validation message in a database of the authorisation server (Rodriguez: column 19 line 20-22“the digital identity having been created at the digital identity system in response to the electronic message comprising the data item; and store the credential in the memory,” ).
Regarding claim 5, Lowekamp in view of Rodriguez, in view of Dekker and further in view of  Loughlin-Mchugh teaches the independent claim 1. Dekker teaches wherein the message containing the counter value and the identifier for the account is digitally signed by the enrolment server prior to sending (Dekker: column 10 line 40-46 “where a digital data product is encrypted using an asymmetric cipher, the ECMs will include keys forming a key pair with the key used to encrypt the digital data product or part of the digital data product.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20140316992 A1, Method for Charging an Onboard-Unit with an Electronic Ticket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437    
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437